PER CURIAM.
Granted. The judgments of the trial and appeals courts, 484 So.2d 231, are reversed and the case is remanded to the trial court for a new trial. The trial court erred when it excluded Dr. White’s testimony because he did not practice or have knowledge of practice in the same community in which Drs. Young and Morrough practiced. In a malpractice action based on the negligence of a non-specialist physician, the plaintiff has the burden of proving, among other elements, “The degree of knowledge or skill possessed or the degree of care ordinarily exercised by physicians ... in a similar community or locale and under similar circumstances.” R.S. 9:2794 (emphasis added) Hence, the testimony of Dr. White, who practiced in a similar neighboring community, was relevant evidence which should have been admitted and considered.
REVERSED AND REMANDED FOR A NEW TRIAL.